Case 2:06-cv-14099-DPH-DRG ECF No. 44 filed 05/18/20       PageID.975    Page 1 of 15




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


 JERRY DOWELL BAILEY, JR.,

               Petitioner,
                                              Case No. 2:06-cv-14099
 v.                                           Honorable Denise Page Hood

 WILLIE SMITH,

           Respondent.
 _______________________________/

            OPINION AND ORDER DENYING PETITIONER’S
          MOTION FOR RELIEF FROM JUDGMENT AND TO
        SET ASIDE THE JUDGMENT (ECF NO. 42) AND DENYING
      THE MOTION FOR AN EVIDENTIARY HEARING (ECF NO. 43)

         Petitioner Jerry Dowell Bailey, Jr., a state prisoner at the Baraga Maximum

 Correctional Facility in Baraga, Michigan, filed a pro se habeas corpus petition in

 2006. The petition challenged Petitioner’s state convictions for armed robbery,

 home-invasion, and two firearm offenses. The Court dismissed the petition in

 2008.

         Currently before the Court is Petitioner’s motion for relief from judgment

 and to set aside the judgment under Federal Rule of Civil Procedure 60(b)(2)

 (newly discovered evidence) and Rule 60(d)(3) (fraud on the court). (ECF No. 42).

 Petitioner purports to have newly discovered evidence that two police officers

 concealed and destroyed exculpatory evidence during the State’s prosecution of

 him. Petitioner wants the Court to set aside its judgment in this case or, at a
Case 2:06-cv-14099-DPH-DRG ECF No. 44 filed 05/18/20        PageID.976    Page 2 of 15




 minimum, to conduct an evidentiary hearing so that he can expand the record on

 his claim that the police withheld and destroyed exculpatory evidence. (ECF No.

 43).

        Petitioner’s argument under Rule 60(b)(2) constitutes an unauthorized

 second or successive habeas corpus petition, and it is untimely.        Petitioner’s

 argument under Rule 60(d)(3) lacks merit, because he has failed to show that an

 officer of the Court committed a fraud on the Court. An evidentiary hearing is not

 necessary to resolve Petitioner’s Rule 60 motion. The Court will deny the motion

 for relief from, and to set aside, the judgment and the motion for an evidentiary

 hearing.

                                I. BACKGROUND

        Petitioner was charged with three counts of armed robbery, Mich. Comp.

 Laws § 750.529, one count of first-degree home invasion, Mich. Comp. Laws

 750.110a(2), one count of felon in possession of a firearm, Mich. Comp. Laws §

 750.224f, and one count of possession of a firearm during the commission of a

 felony, Mich. Comp. Laws § 750.227b. The testimony at Petitioner’s jury trial in

 Wayne County Circuit Court has been summarized as follows:

        Robert McGhee stated that in February, 2004, he resided at 11635
        Archdale in the City of Detroit. At about 1:00 p.m., he was in front of
        his garage, where he works on cars. With him were Marcus Nixon
        and a woman he knew as Neicy. [T]hree armed men came around the
        corner. One placed a gun to Nixon’s head. The others took McGhee
        into the garage and made him lay on the floor while they rifled his
                                           2
Case 2:06-cv-14099-DPH-DRG ECF No. 44 filed 05/18/20       PageID.977    Page 3 of 15




      pockets and removed cash from his wallet. Nixon and McGhee had
      their hands tied with belts. Nixon was blindfolded. Both were placed
      in a car in the garage. A man identified as [Petitioner] placed a gun to
      his head and demanded his house keys. The man went to the house
      after instructing the others to kill McGhee and Nixon if he was unable
      to enter the house. Just then, McGhee’s wife then came out to feed
      the dog. All three men rushed her. McGhee untied himself and ran
      from the car to an oil change shop down the street. He hid there while
      shop employees summoned the police. When the police arrived he
      was reunited with his wife and Nixon, who was locked in the garage.
      Two weeks prior to trial, McGhee identified Appellant at a police
      lineup. He was unable to describe the pistol or the other two weapons.
      [Patricia McGhee offered substantively similar testimony.]

      Marcus Nixon stated that on February 26, 2004, he was at the
      McGhee house. A young woman arrived. Minutes later, a man with a
      black gun hit him on the head and ordered him onto the floor of the
      garage. His hands were tied behind his back and he was blindfolded
      with a rag. $50.00 cash and his wallet, which contained another
      $200.00, were taken from him. Two persons helped him into a car.
      He then heard someone demand house keys from McGhee. That
      person threatened to kill McGhee if McGhee gave him the wrong key.
      Nixon later escaped the car and called 911 from a telephone in the
      garage. He tried to leave, but a man exited the house with a gun and
      locked him in the garage. Minutes later, McGhee and the police
      arrived and he was released from the garage. He later attended a
      lineup [six months after the crime] which included [Petitioner].
      Nixon selected another person.

      Detroit Police Officer Samuel Dunigan [was] the officer in charge of
      the case. He stated that at about 6:35 p.m. he interviewed [Petitioner]
      in the presence of Officer Williams. After he advised [Petitioner] of
      his constitutional rights, [Petitioner] replied “I refuse to make a
      statement.” He stated that he then “discussed” the crime and that
      [Petitioner] admitted to having a gun, placing a gun to Mrs. McGhee’s
      head, entering the house and having two accomplices. Dunigan
      further testified that he asked to reduce the discussion to writing, but
      that [Petitioner] refused. Dunigan later became aware of a wallet
      placed in evidence by Officer Hamilton. He stated that it was
      destroyed on March 18, 2004. Dunigan oversaw the police lineup
                                         3
Case 2:06-cv-14099-DPH-DRG ECF No. 44 filed 05/18/20      PageID.978    Page 4 of 15




      attended by Mr. McGhee, Mrs. McGhee, and Mr. Nixon. Both
      McGhees positively identified [Petitioner]. Nixon did not. Dunigan
      was aware that the fourth complainant, Kathleen Horton, was
      involved. He stated that he had made three or four unsuccessful
      attempts to contact her. The Investigator's Report indicated that
      $305.00 was taken from [Petitioner] following his arrest....

      [Petitioner's] motion for directed verdict was granted as to
      complainant Kathleen Horton only. His motion to dismiss based upon
      the destruction of the wallet was denied.

      [Petitioner] then testified that following a 15 year prison term for
      criminal sexual conduct.... he moved in with his cousin, where he
      meet Leslie Horton, a/k/a Kathleen Horton, a/k/a Neicy, who is his
      girlfriend Cynthia’s best friend. He was working at a temporary
      staffing company and needed a car to get to the various job sites....
      On February 7, 2004, he went with Horton to purchase a car. Two
      weeks later, the car had mechanical problems. Horton told him that
      she had a friend named McGhee who works on cars. On February 26,
      2004, he awoke and saw that his car was gone. He paged Horton, who
      told him that she was going to get his car fixed. He asked her to pick
      him up so that he could go to work to get his paycheck. He, Cynthia,
      his cousin Kevin Wiley, ... Horton and her cousin Deek drove to the [
      ] oil change shop on Southfield and Plymouth. Horton identified
      McGhee’s nearby house and [announced] that she was going there.
      [Petitioner] went to the store to purchase lottery tickets. When he
      returned, he saw Deek pushing a truck in the service drive, [and]
      Horton and his cousin Kevin driving away in his car. [Petitioner] and
      Cynthia walked toward McGhee’s house, where he saw his other
      cousin Kevin running from [the property] with a gun in his hand and a
      mask over his face. He thought that his cousin had been involved in a
      drug transaction which had gone awry. He took the gun from Kevin,
      who ran away. When plain clothes officers in an unmarked car
      arrived, he thought they were the drug dealers and that they were after
      him so he ran. When uniformed officers in marked cars joined the
      chase, he became scared and ran. He surrendered after discarding the
      gun.




                                        4
Case 2:06-cv-14099-DPH-DRG ECF No. 44 filed 05/18/20             PageID.979   Page 5 of 15




 Bailey v. Smith, 492 F. App’x 619, 621-22 (6th Cir. 2012) (quoting the

 magistrate judge’s Report and Recommendation, 5-8) (quoting Def.-

 Appellant’s Br. in People v. Bailey, No. 258705 (Mich. Ct. App.) at 1-5).

       Petitioner was convicted as charged.          The trial court then sentenced

 Petitioner to prison for thirty-five years, seven months, to sixty years for the

 robberies, thirteen to twenty years for the home invasion, three years, four months,

 to five years for being a felon in possession of a firearm, and two years for

 possessing a firearm during the commission of a felony. Petitioner appealed as of

 right, but the Michigan Court of Appeals affirmed his convictions. See People v.

 Bailey, No. 258705, 2006 WL 954189 (Mich. Ct. App. Apr. 13, 2006). On August

 29, 2006, the Michigan Supreme Court denied leave to appeal. See People v.

 Bailey, 476 Mich. 866; 720 N.W.2d 308 (2006).

       On September 19, 2006, Petitioner filed his pro se habeas corpus petition

 under 28 U.S.C. § 2254. He argued, among other things, that the prosecution

 violated his right to due process by destroying exculpatory evidence. The disputed

 evidence was the wallet that supposedly belonged to Nixon and was found in the

 squad car used to transport Petitioner to the police station.

       The Court referred the case to a magistrate judge, who recommended that

 the Court deny the petition. (ECF No. 21). Regarding the destroyed wallet, the




                                            5
Case 2:06-cv-14099-DPH-DRG ECF No. 44 filed 05/18/20          PageID.980    Page 6 of 15




 magistrate judge stated that the wallet was not exculpatory evidence and that

 Petitioner had failed to show that the police destroyed the wallet in bad faith.

       The Court adopted the magistrate judge’s report and recommendation as its

 findings and conclusions of law and dismissed the petition. (ECF No. 25). The

 Court also denied a certificate of appealability. (ECF Nos. 31, 35). Petitioner

 appealed the Court’s decision, but on July 24, 2012, the United States Court of

 Appeals for the Sixth Circuit affirmed this Court’s decision and denied the writ.

 See Bailey, 492 F. App’x at 619.        The United States Supreme Court denied

 Petitioner’s application for a writ of certiorari. See Bailey v. Smith, 568 U.S. 1001

 (2012).

       In 2014, Petitioner sought authorization from the Sixth Circuit Court of

 Appeals to file a second or successive petition. The Court of Appeals denied his

 application. See In re Jerry Dowell Bailey, Jr., No. 14-2552 (6th Cir. June 25,

 2015).

       In 2017, Petitioner received some information from the Detroit Police

 Department in response to a freedom-of-information request about evidence in his

 criminal case. He then filed a motion for relief from judgment in the state trial

 court, claiming that the prosecution had concealed exculpatory evidence about the

 destroyed wallet.    On September 14, 2017, the trial court denied Petitioner’s

 motion because it lacked merit and because the issue had been raised and decided


                                           6
Case 2:06-cv-14099-DPH-DRG ECF No. 44 filed 05/18/20        PageID.981   Page 7 of 15




 against Petitioner on appeal. See People v. Bailey, No. 04-002932-01-FC (Wayne

 Cty. Cir. Ct. Sept. 14, 2017).

       Petitioner filed a complaint for superintending control in the Michigan Court

 of Appeals, but the Court of Appeals denied his complaint. See In re Bailey, No.

 343615 (Mich. Ct. App. Oct. 3, 2018). The Michigan Supreme Court denied

 Petitioner’s subsequent application for leave to appeal.     See Bailey v. Wayne

 Circuit Judge, No. 158619 (Mich. Sup. Ct. Apr. 2, 2019).

       Petitioner filed his pending motions in this case on August 2, 2019. The

 motions were treated as a new habeas corpus case and randomly assigned to United

 States District Judge George Caram Steeh. See Bailey v. LeSatz, No. 19-12287

 (E.D. Mich. Aug. 2, 2019). Judge Steeh correctly determined that the motions

 were seeking relief from judgment in this case. He dismissed Petitioner’s new case

 without prejudice and directed the Clerk of Court to re-file Petitioner’s motions in

 this case for further consideration.   Id.   The Court now proceeds to address

 Petitioner’s motions.

                                  II. DISCUSSION

       Petitioner brings his motion for relief from judgment and to set aside the

 judgment under Rules 60(b)(2) and 60(d)(3) of the Federal Rules of Civil

 Procedure.




                                          7
Case 2:06-cv-14099-DPH-DRG ECF No. 44 filed 05/18/20        PageID.982   Page 8 of 15




 The basis for Petitioner’s motion is the Detroit Police Department’s response to a

 freedom-of-information request that he or a relative made regarding the destroyed

 wallet, which supposedly belonged to Nixon. The police department’s response

 reads in relevant part as follows:

       Your request [for information about the destroyed evidence on tag # E
       00547004] is denied pursuant to MCL 15.235(5)(b), for the reason
       that based on information provided by Detroit Police Department
       (DPD) personnel, it is our understanding that the Detroit Police
       Department does not possess any record that corresponds to the
       description in your request.

             DPD personnel did indicate that the “property was destroyed
       because the OIC released the hold (which indicates no need to hold on
       to property) and also it was not processed or considered evidence. It
       was classified as found property; and with no identification
       accompanied with the wallet/s, it was destroyed.”

 Mot. for Relief from J., Ex. E, ECF No. 42, PageID 882.

       According to Petitioner, this new information -- that the wallet was not

 considered evidence, that it was classified as found property, and that it was not

 accompanied by identification -- shows that the initial police report about the

 wallet found in the patrol car was false. Citing Brady v. Maryland, 373 U.S. 83

 (1963), and Arizona v. Youngblood, 488 U.S. 51 (1988), Petitioner also alleges

 that the new information shows the prosecution and police concealed exculpatory

 evidence and defrauded courts into believing that they destroyed a wallet,

 identification, and credit cards belonging to Mr. Nixon.



                                          8
Case 2:06-cv-14099-DPH-DRG ECF No. 44 filed 05/18/20          PageID.983   Page 9 of 15




       Petitioner contends that the newly discovered information is exculpatory

 evidence because he could have used it to impeach the testimony of Officer Tracey

 Hamilton. Officer Hamilton wrote the initial police report about the recovered

 evidence and testified at Petitioner’s trial that Nixon’s wallet was found in the

 patrol car used to transport Petitioner to the police department. See Mot. for Relief

 from J., Exs. A and B (ECF No. 42, Page ID. 866-75). Petitioner alleges that the

 newly discovered information also could have been used to show that Sergeant

 Samuel Dunigan released the hold on the wallet so that the evidence could be

 destroyed and prevent Petitioner from proving his innocence.

       Petitioner raised his Brady/Youngblood claim in his habeas petition. The

 Court rejected the claim on the basis of the magistrate judge’s report and

 recommendation. According to the magistrate judge, there was no indication in the

 record that the destroyed wallet was exculpatory evidence or that the police

 destroyed the wallet in bad faith. The magistrate judge concluded that, at most, the

 evidence showed that the police were grossly negligent in destroying the wallet and

 that gross negligence was insufficient to constitute bad faith.

         A. The Request for Relief from Judgment under Rule 60(b)(2)

        Federal Rule of Civil Procedure “60(b) allows a party to seek relief from a

 final judgment, and request reopening of his case, under a limited set of

 circumstances including fraud, mistake, and newly discovered evidence.”


                                           9
Case 2:06-cv-14099-DPH-DRG ECF No. 44 filed 05/18/20          PageID.984    Page 10 of 15




 Gonzalez v. Crosby, 545 U.S. 524, 528 (2005). Rule 60(b)(2), the particular

 provision on which Petitioner seeks relief from judgment, states that a court may

 relieve a party from a final judgment for “newly discovered evidence that, with

 reasonable diligence, could not have been discovered in time to move for a new

 trial under Rule 59(b).”

       Petitioner’s request to present newly discovered evidence under Rule

 60(b)(2) in support of a Brady/Youngblood claim that the Court previously denied

 is a “claim.” See Gonzalez, 545 U.S. at 530-31. A Rule 60(b) motion that asserts a

 claim is, in substance, a second or successive habeas petition, and must be treated

 accordingly. Id. at 531-33; Post v. Bradshaw, 422 F.3d 419, 424-25 (6th Cir.

 2005). This means that Petitioner may not bring his claim of newly discovered

 evidence without prior approval from the appropriate court of appeals. See 28

 U.S.C. § 2244(b)(3)(A) (“Before a second or successive application permitted by

 this section is filed in the district court, the applicant shall move in the appropriate

 court of appeals for an order authorizing the district court to consider the

 application.”). The Court denies Petitioner’s request for relief from judgment

 without prejudice because he has not sought an appellate order authorizing this

 Court to consider his Rule 60(b) claim.

       Petitioner’s request under Rule 60(b)(2) is denied for an additional reason:

 it is untimely. A Rule 60(b) motion “must be made within a reasonable time – and


                                           10
Case 2:06-cv-14099-DPH-DRG ECF No. 44 filed 05/18/20        PageID.985      Page 11 of 15




 for reasons (1), (2), and (3) no more than a year after the entry of the judgment or

 order or the date of the proceeding.”     Fed. R. Civ. P. 60(c)(1). Rule 60(b)(2)

 requires the movant to exercise “due diligence” in discovering new evidence.

 Sanders v. Sec’y of Health & Human Servs., 802 F.2d 459, 1986 WL 17463, at *2

 (6th Cir. Aug. 13, 1986) (unpublished). The movant ordinarily has “one year from

 the discovery of the new evidence (under . . . Rule 60(b)) to bring it to the district

 court’s attention.” Hill v. Mitchell, 842 F.3d 910, 925 (6th Cir. 2016).

        The Court entered its judgment in this case on June 30, 2008, and Petitioner

 allegedly acquire–d the new information on April 18, 2017. See Mot. for Relief

 from J., Ex. J (ECF No. 42, PageID. 940). Petitioner filed his Rule 60 motion on

 August 2, 2019. The motion was filed more than eleven years after the Court’s

 judgment – even though Petitioner could have discovered the new information

 sooner if he had exercised due diligence – and more than two years after Petitioner

 acquired the new information. As such, Petitioner’s argument under Rule 60(b)(2)

 is untimely.

         B. The Request to Set Aside the Judgment under Rule 60(d)(3)

       Unlike motions brought under Rule 60(b), an action under Rule 60(d) has no

 time limitation. Mitchell v. Rees, 651 F.3d 593, 594 (6th Cir. 2011). A Rule 60(d)

 motion permits a court “to entertain an independent action to relieve a party from a

 judgment” and to “set aside a judgment for fraud on the court.” Fed. R. Civ. P.


                                          11
Case 2:06-cv-14099-DPH-DRG ECF No. 44 filed 05/18/20          PageID.986     Page 12 of 15




 60(d)(1) and (3). But independent equitable actions are “available only to prevent

 a grave miscarriage of justice,” United States v. Beggerly, 524 U.S. 38, 47 (1998),

 and “a ‘grave miscarriage of justice’ is a ‘stringent’ and ‘demanding’ standard.”

 Mitchell, 651 F.3d at 595. To prevent a grave miscarriage of justice in a federal

 habeas corpus case, a petitioner must make a strong showing of actual innocence.

 Id. at 595-96.

        Petitioner contends that Officer Hamilton and Sergeant Dunigan misled the

 courts by maintaining that: they found Marcus Nixon’s wallet in the back seat of

 the patrol car used to transport Petitioner to the police station after his arrest; they

 placed the wallet in evidence under tag #00547004; and they destroyed the wallet

 and its contents. According to Petitioner, the officers’ conduct was a fraud on the

 courts because the police department’s newly released information indicates that

 there were no credit cards, identification, or miscellaneous papers belonging to Mr.

 Nixon in the wallet.

       Fraud on the court is

       conduct: 1) on the part of an officer of the court; that 2) is directed to
       the judicial machinery itself; 3) is intentionally false, willfully blind to
       the truth, or is in reckless disregard for the truth; 4) is a positive
       averment or a concealment when one is under a duty to disclose; and
       5) deceives the court. Demjanjuk v. Petrovsky, 10 F.3d 338, 348 (6th
       Cir. 1993). [A habeas petitioner] has the burden of proving the
       existence of fraud on the court by clear and convincing evidence.
       Info–Hold, Inc. v. Sound Merch., Inc., 538 F.3d 448, 454 (6th Cir.
       2008).


                                           12
Case 2:06-cv-14099-DPH-DRG ECF No. 44 filed 05/18/20           PageID.987    Page 13 of 15




 Carter v. Anderson, 585 F.3d 1007, 1011–12 (6th Cir. 2009).

       Petitioner’s argument under Rule 60(d)(3) fails for a few reasons. First,

 “there is no authority for the proposition that police officers are the equivalent of

 officers of the court for fraud on the court purposes.” Canales v. Larsen, No. CIV

 99-1259 JC/RLP, 2000 WL 36739971, at *3 (D.N.M. Apr. 10, 2000) (unpublished

 decision citing Greiner v. City of Champlin, 152 F.3d 787 (8th Cir. 1998), and

 Gleason v. Jandrucko, 860 F.2d 556 (2d Cir. 1988)), aff’d, 3 F. App’x 940 (10th

 Cir. 2001). Instead, police officers are like any other defendant or witness. See id.

 Absent any showing that Officer Hamilton and Sergeant Dunigan were officers of

 the court, Petitioner has failed to state a claim for fraud on the court. Id.

       Second, even if Hamilton and Dunigan were officers of the court and

 perjured themselves at Petitioner’s trial, the fraud would have been perpetrated

 against the state court. To prevail on his claim, Petitioner “must show by clear and

 convincing evidence that a fraud was perpetrated on the federal court, not just the

 state court.” Thompkins v. Berghuis, 509 F. App’x 517, 519 (6th Cir. 2013). In

 other words, “for a claim of fraud on the court to succeed, the fraud must have

 been committed by an officer of the federal habeas trial or appellate courts.” Buell

 v. Anderson, 48 F. App’x 491, 499 (6th Cir. 2002) (citing Workman v. Bell, 227

 F.3d 331, 336, 341 (6th Cir. 2000) (en banc)).




                                            13
Case 2:06-cv-14099-DPH-DRG ECF No. 44 filed 05/18/20       PageID.988    Page 14 of 15




       Because Officer Hamilton and Sergeant Dunigan testified only in state court

 and did not interact with this Court, they did not commit a fraud on this Court. In

 addition, a witness’s alleged perjury does not suffice to constitute a fraud on the

 court. Preferred Properties, Inc. v. Indian River Estates, Inc., 214 F. App’x 538,

 540 (6th Cir. 2007) (citing H.K. Porter Co. v. Goodyear Tire & Rubber Co., 536

 F.2d 1115, 1118 (6th Cir. 1976)).

       Finally, given Petitioner’s alleged confession and two victims’ identification

 of him as one of the perpetrators of the crimes, Petitioner has failed to make a

 strong showing of actual innocence.

               C. Certificates of Appealability in Rule 60 Motions

       A certificate of appealability is necessary to appeal the denial of a motion

 brought under Rule 60(b), Johnson v. Bell, 605 F.3d 333, 336 (6th Cir. 2010)

 (citing United States v. Hardin, 481 F.3d 924, 926 (6th Cir. 2007)), and under Rule

 60(d), see Thompkins, 509 F. Appx. at 519. To obtain a certificate of appealability,

 Petitioner must show that reasonable jurists “could debate whether (or, for that

 matter, agree that) the petition should have been resolved in a different manner or

 that the issues presented were ‘adequate to deserve encouragement to proceed

 further.’ ” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003). Petitioner has not

 made the required showing.

                        III. CONCLUSION AND ORDER


                                         14
Case 2:06-cv-14099-DPH-DRG ECF No. 44 filed 05/18/20            PageID.989   Page 15 of 15




       Petitioner’s argument under Rule 60(b)(2) is an unauthorized second or

 successive habeas petition. It is also untimely because it was not brought within a

 year of the Court’s judgment or the acquisition of the new information.

       Petitioner’s argument under Rule60(d)(3) fails because Petitioner has not

 shown that an officer of the court committed a fraud on this Court. Petitioner also

 has not demonstrated that he is actually innocent and that a grave miscarriage of

 justice will occur unless the Court sets aside its judgment.

       The Court, therefore, denies Petitioner’s Rule 60 motion (ECF No. 42). The

 Court denies Petitioner’s motion for an evidentiary hearing (ECF No. 43) because

 an evidentiary hearing is unnecessary to resolve Petitioner’s underlying claim

 about the newly discovered information.

       The Court declines to issue a certificate of appealability because reasonable

 jurists could not disagree with the Court’s resolution of Petitioner’s claims.

 Reasonable jurists also could not conclude that Petitioner’s claims deserve

 encouragement to proceed further.

       IT IS SO ORDERED.

       Dated: May 18, 2019              s/Denise Page Hood
                                        Chief Judge, United States District




                                           15
